 AIRPAX ELECTRONICS, INC.409Airpax Electronics,Inc.and InternationalUnion,United Automobile,Aerospace &AgriculturalImplementWorkersofAmerica,AFL-CIO. Case 5-CA-3610.May 8, 1967DECISION AND ORDERmaintaining an employee rule which unduly restrictsemployees in the right to engage in union solicitation andliterature distribution on company premises.Upon the entire record and my observation of thewitnesses, and after due consideration of the brief filed bythe Respondent, I make the following:FINDINGS AND CONCLUSSIONSBY CHAIRMANMCCULLOCHAND MEMBERS BROWNAND JENKINSOn February 1, 1967, Trial Examiner Owsley Voseissued his Decision in the above-entitled case,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner'sDecision.Thereafter,theRespondentfiledexceptions to the Trial Examiner's Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner, andherebyordersthattheRespondent,AirpaxElectronics, Inc., Cambridge, Maryland, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOWSLEY VOSE, Trial Examiner: This case, heard beforeTrial Examiner Owsley Vose, at Cambridge, Maryland, onDecember 20, 1966, pursuant to a charge filed onSeptember 19, 1966, and a complaint issued onNovember 14, 1966, presents two questions. The first iswhether the Respondent engaged in surveillance of aunion meeting in violation of Section 8(a)(1) of the NationalLabor Relations Act, as amended, and the second whethertheRespondent further violated the same section by164 NLRB No. 571.THE BUSINESS OF THE RESPONDENTThe Respondent, a Maryland corporation, maintains aplant at Cambridge, Maryland, where it is engaged in themanufacture of electronic equipment. In the yearpreceding the issuance of the complaint herein, theRespondent purchased and received from out-of-Statesources, and shipped to out-of-State destinations, morethan $50,000 worth of materials and products. Upon thesefacts I find, as the Respondent admits, that it is engaged incommerce within the meaning of Section 2(6) and (7) of theAct, and that it will effectuate the policies of the Act toassert jurisdiction herein.It.THELABOR ORGANIZATION INVOLVEDInternationalUnion, United Automobile, Aerospace &Agricultural Implement Workers of America, AFL-CIO,hereinafter called the Union,is a labor organization withinthe meaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Surveillance of a Union MeetingThe Union launched a campaign to organize theRespondent's employees during the summer of 1966.During the campaign the Union sent a letter to theRespondent notifying it of the names of the employeesserving on the In-Plant Committee.On August 30, 1966, the Respondent sent a letter to allof its employees concerning the union campaign. In theletter the Respondent cautioned the employees to thinkthe matter over very carefully before deciding to sign aunion card, stating that "Your action can change ourbusiness and your job pretty drastically." The letter statedin conclusion as follows:I think you can trust us, and I am pretty sure a thirdparty telling both of us what to do will only slow usdown to a walk. And-we'rerunningnow. Let's keepit going and share the results.The first meeting of employees interested in the Unionwas scheduled for 8 p.m. on September 7, 1966, in a roomover the post office in the neighboring town of East NewMarket,Maryland. East New Market is a very smallcommunity located at the intersection of State Highways14 and 16 (Main Street) about 10 miles east of Cambridge.The coming meeting was discussed among the employeesduring break and lunch periods shortly before the meeting.Wanda Hurley, a setup operator at the plant, testifiedthat she arrived early for the meeting in the car of Mr. andMrs.Willey.Upon arriving in East New Market, Mr.Willey turned the car around and parked it on Main Streetfacing in the direction of Cambridge.About 7:45 p.m., according to Hurley, she observed awhite Oldsmobile slowly approaching on Main Street fromthe direction of Cambridge. In it were Lucy Grant,personnel manager at the Respondent's plant, who was 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDdriving, her husband,maintenancesupervisor at the plant,and athird person, who may have been a child. TheGrants, who lived in Cambridge, were not driving theirown car, but one belonging to Mrs. Collier, whose husbanddrove it to work at theplant.After passing the Willey car,the white Oldsmobile driven by Lucy Grant turned right onHighway 14 and disappeared.Mrs.Willey testified that after the car driven by Mrs.Grant turned right on Highway 14, she saw Mrs. Grantglanceup at the second story of the post office, which islocated on Highway 14 just past the store on the corner.Both Hurley and Mrs. Willey testified that a fewminuteslater they saw the car which Mrs. Grant wasdriving return on Highway 14 and go straight across theintersection with Main Street. About 8 p.m. Mrs. Grantagain droveup MainStreet past the car in which Hurleyand the Willeys were sitting. (Highway 14 makes a loopand terminates in Main Street, abouta milewest of EastNew Market.) At this time the cars of various employeeswere parked near the intersection. Both Hurley and Mrs.Willey testified that as Mrs. Grant approached she waslooking both to the right and to the left. The car which Mrs.Grant was driving continued on out Main Street and wasnot seen again.Thereafter,neitherMrs.Grantnoranyotherrepresentativeof management spoke to Hurley or Mrs.Willey about their attendance at thisunion meeting.The Respondent did not call any witnesses to testifyconcerning the incident of surveillance alleged in thecomplaint. In view of the testimony of Hurley and Mrs.Willey, which I credit,and allof the circumstances of thecase, I conclude that Mrs. Grant in thrice driving slowlypast the areaatwhich a union meeting of theRespondent's employees was scheduled to be held duringthe period the employees were arriving for themeetingwas engagingin surveillance over these employees, andthat the Respondent by virtue of Mrs. Grant's conduct hasengaged ininterference, restraint, and coercion inviolation of Section 8(a)(1) of the Act.B.The Respondent's RuleRegardingSolicitation andLiteratureDistributionon Company PropertyIn 1964 the Respondent incorporated in its EmployeeHandbook the following rule:SOLICITING ON COMPANYPREMISESSoliciting or collecting contributions or distributingliteratureorwrittenorprintedmatter of anydescription on Company property without specificapproval of management is strictly prohibited.Certain established charities have been recognizedby the Company and its employees. Solicitations forsuch groups may be made with prior approval ofmanagement when they will not interfere with ournormal operations.The Respondent continues to include the above-quotedrule in its current Employee Handbook which is given tonew employees when they are hired.InWalton Manufacturing Company,126 NLRB 697, theBoard after reviewing various Supreme Court decisions'According to the testimony of Thomas Coughhn, manager ofthe Cambridge division of the Respondent, the rule was put intoeffect because of abuses by employees in soliciting donations fordealing with no-solicitation or no-distribution rules, statedits conclusions regarding the applicable rules of law. Inpart the Board stated as follows:1.No-solicitation or no-distribution rules whichprohibit union solicitation or distribution of unionliterature on company property by employees duringtheirnonworking time are presumptively anunreasonable impediment to self-organization, andare therefore presumptively invalid both as to theirpromulgation and enforcement; however, such rulesmay be validated by evidence that specialcircumstances make the rule necessary in order tomaintain production or discipline.The Court of Appeals for the Fifth Circuit, reviewing theBoard'sDecision in theWaltoncase, held the rulewhich similarly prohibitedsolicitation and distribution of literature "on companypropertywithout the Company's permission," to be"unlawful on its face," and accordingly sustained theBoard's finding of a violation of Section 8(a)(1) of the Act(289 F.2d 177, 180-181).The Respondent, while not specifically contending thatits rule was necessary to maintain production or discipline,urges in defense that the rule was not aimed atorganizational activities in the first place' and that it hasnever been enforced so as to place restrictions on theorganizing activities of employees. The Respondent alsopoints to the testimony of Manager Coughlin regarding ameeting which he had with the members of the Union's In-Plant Committee, in which he told them that they had aright "to organize on their time, but not on companyworking hours." The Respondent contends that in thesecircumstances the broad scope of its prohibition againstsolicitationand literature distribution on companyproperty should be disregarded, and no violation of the Actshould be found.The General Counsel contends that the continuedpublicationof the Respondent's broad rule againstsolicitationand literature distribution on companypropertywithout the Respondent's permission undulyrestricts employees' freedom to engage in organizationalactivities on company property during nonworking time.While the Respondent may never have disciplinedemployees for engaging in union solicitation or literaturedistribution during nonworking time, this does not meanthat employees, unaware of the Respondent's assertedrelaxation of the rule, may not have been deterred by theformallypromulgated rule from engaging in properorganizing activities on Respondent's property.The action of Manager Coughlin in informing themembers of the Union's In-Plant Committee that they hada right to organize on their own time, but not on companyworking hours, in my opinion, is not sufficient to overcomethe inhibiting effect upon the employees as a whole of theRespondent's continued inclusion in its formal rules of itsbroad no-solicitation and no-distribution rule.ManagerCoughlin did not mention the Respondent's rule in thecourse of his talk with the union committee members. Nordid he make it clear that he was talking about conduct oncompany property. The Respondent did nothing to apprisethe employees as a whole that its no-solicitation, no-distribution rule was not intended to apply to organizingactivities during nonworking time and in nonwork areas.various benefits from employeesin departmentsother than theirown AIRPAX ELECTRONICS, INC.Under all the circumstances, I find that ManagerCoughlin's ambiguous comments to a small group of itsemployees do not relieve the Respondent of theconsequences of its failure to rescind its publishedemployee rule which on its face imposes restrictions onorganizingactivity on company propertyin excessof thosepermitted by the Act. In conclusion, I find that theRespondent by maintaining in effect its no-solicitation andno-distribution rule has engaged in interference, restraint,and coercion in violation of Section 8(a)(1) of the Act.2CONCLUSIONS OF LAW1.By engaging in surveillance over employees attendinga union meeting and bymaintaining a ruleprohibitingemployees fromengaging in unionsolicitation and thedistribution of union literature on its property withoutpermission during nonworking time and in nonwork areas,theRespondent has interfered with, restrained, andcoerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act, thereby engaging inunfair labor practices within the meaning of Section 8(a)(1)of the Act.2.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.411receipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, orcovered by any othermaterial.(b)Notify the Regional Director for Region 5, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith 42UnlikeFerguson-Lander Box Co,151 NLRB 1615, relied onby the Respondent, the record in this case does not establish thatthe employees as a whole understood that the rule againstsolicitation was not intended to apply to union solicitation' In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "" In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify theRegionalDirector for Region5, in writing,within 10 days from thedate of this Order, what steps Respondent has taken to complyherewith "THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices by engaging in surveillance over employeesattendinga union meetingand bymaintainingan invalidno-solicitation,no-distribution rule,my RecommendedOrder will direct the Respondent to cease and desist fromsuch unfair labor practices and to take certain affirmativeaction to effectuate the policies of the, Act.Upon the foregoing findings and conclusions and theentire record, and pursuant to Section 10(c) of the Act, Ihereby issue the following:RECOMMENDED ORDERThe Respondent, Airpax Electronics, Inc., Cambridge,Maryland, its officers, agents, successors,and assigns,shall:1.Cease and desist from:(a)Engaging in surveillance over employees whileattendingunionmeetings or engagingin other unionactivities.(b)Maintaining a rule prohibiting employees fromengaging in union solicitationor the distribution of unionliterature on its property during nonworking time or innonwork areas.(c)In any like or relatedmannerinterferingwith,restraining, or coercing employees in the exercise of therights guaranteed in Section 7 of the Act.2. Take the following affirmative action which it is foundwill effectuate the policies of the Act:(a)Post at its Cambridge, Maryland,plant, copies of theattached notice marked "Appendix."3 Copies of saidnotice, to be furnished by the Regional Director forRegion 5, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT spy on our employees' unionactivities.WE WILL NOTmaintainaruleprohibitingemployees fromengaging in unionsolicitation or thedistribution of union literature on our property duringnonworking time or in nonwork areas.WE WILL NOT in any like or related mannerinterfere with,restrain,or coerce employees in theexercise of the right to join or not to join a union and toengage inunionor concerted activities.AIRPAX ELECTRONICS, INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, Sixth Floor, 707NorthCalvertStreet,Baltimore,Maryland 21202,Telephone 752-8460, Extension 2100.